Lacombe, J.
That the court has power to allow a general notice of appearance to be amended so as to make it special only seems to be well settled. U. S. v. Yates, 6 How. 605. The defendant prays for this relief solely, as it insists, because since filing the notice of appearance . the bill has been amended so that it can no longer be demurred to for want of jurisdiction. The motion will be granted unless within five days after entry and service of this order the complainant shall stipulate to withdraw his amended bill, and go to trial on the original bill.
The defendant the Hamburg-American Packet Company further moves to set aside the service of process upon it because this court has no jurisdiction of the person of such defendant. The suit is brought by a citizen and resident of the state of New York to restrain infringement of a patent, and for damages. As such it is covered by the clause of section 1 of the act of March 3, 1887, which provides that no civil suit *274shall be brought against any person by any original process or proceedings in any other district than that whereof he is an inhabitant. The Hamburg-American Packet Company is incorporated under the laws of a European government. Its principal offices and place of business are, and always have been, situated in the city of Hamburg, Germany; all its directors and stockholders being residents of the German empire. The business of the said company is that of an ocean carrier between foreign ports and the port of New York. Its financial agents in this country are Kunhardt & Co.; and it advertises their office as its office in New York. Bj' Kunhardt & Co., as its agents here, its usual monetary and financial transactions are conducted, hut the piers to which its vessels come are in New Jersey. There it receives and discharges cargo, and maintains an office for the transaction of the matters immediately connected with its actual industnal operatipns in this country. Upon this state of facts the defendant the Hamburg-American Packet Company cannot be considered an inhabitant of the Southern district of New York. If the general appearance be amended as prayed, an order may be entered setting aside the service of process upon that company.